DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al.  (US. Pub. No. 2019/0386779 A1) in view of Wirth et al. (US. Pub. No. 2020/0059821 A1).
Regarding claim 1, Hong discloses a method performed by a first wireless device in a wireless communication system (See Abstract and Fig. 15 of Hong for a reference to User Equipment 1500), the method comprising:
generating, by an entity of a first radio access technology (RAT), a first signalling message duplicated from a second signalling message (See Par. [87], [188] of Hong for a reference to the PDCP entity of the user equipment duplicates/copies an RRC message [PDCP PDU] received from the gNB [NR base station]. The PDCP PDU is the second signaling message),
wherein the second signalling message is transmitted with information informing that a duplication is performed by the entity of the first RAT (See Par. [114]-[117] and Fig. 4 of Hong for a reference to the RRC message generated by the gNB comprises duplication-identifying information, which indicates whether the duplicate transmission function is in activated state or in the deactivated state for the first RAT), and
wherein the entity is an upper entity with respect to a media access control (MAC) entity  (See Par. [87], [92] of Hong for a reference to the duplication of the RRC message is performed in the PDCP layer of the MAC entity of the UE).
Hong does not explicitly disclose transmitting the first signalling message on a carrier of the first RAT and the second signalling message on a carrier of a second RAT.
See Par. [162], [264]-[266] and Fig. 30A-30B of Wirth for a reference to a high frequency band carrier operates according to a first RAT (5G/NR) and a low frequency band carrier operates according to a second RAT (LTE). Duplicated packets are transmitted between UE1 and UE2, using a direct side-link on different carriers corresponding to different RATs).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Wirth and Hong. The motivation of combination is improving the system’s efficiency, by providing a more reliable transmission of data packets without any increase in latency. (Wirth; Par. [35]).

Regarding claim 2, Hong discloses wherein the generating of the first signalling message comprises performing the duplication of the second signalling message to obtain the first signalling message duplicated from the second signalling message (See Par. [87], [188] of Hong for a reference to the PDCP entity of the user equipment duplicates/copies an RRC message [PDCP PDU] received from the gNB [NR base station]. The PDCP PDU is the second signaling message), and
Hong does not explicitly disclose wherein the duplication is performed based on that a single carrier is available for the first RAT and at least one carrier on the second RAT is available for the duplication.
See Par. [162] of Wirth for a reference to a single high frequency band carrier operates according to a first RAT (5G/NR) and a one low frequency band carrier operates according to a second RAT (LTE).).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Wirth and Hong. The motivation of combination is improving the system’s efficiency, by providing a more reliable transmission of data packets without any increase in latency. (Wirth; Par. [35]).

Regarding claim 3, Hong does not explicitly disclose wherein the transmitting of the first signalling message and the signalling message comprises transmitting, to a second wireless device via sidelink, the first signalling message on a carrier of the first RAT and the second signalling message on a carrier of a second RAT, further comprising: receiving, from the second wireless device via sidelink, feedback information for at least one of the first signalling message or the second signalling message; and performing a re-transmission of at least one of the first signalling message or the second signalling message on the carrier of the first RAT, to the second wireless device via sidelink.
However, Wirth discloses wherein the transmitting of the first signalling message and the signalling message comprises transmitting, to a second wireless device via sidelink, the first signalling message on a carrier of the first RAT and the second signalling message on a carrier of See Par. [264]-[266] and Fig. 30A-30B of Wirth for a reference to duplicated packets are transmitted between UE1 and UE2, using a direct side-link on different carriers corresponding to different RATs), further comprising: 
receiving, from the second wireless device via sidelink, feedback information for at least one of the first signalling message or the second signalling message (See Par. [227], [268] of Wirth for a reference to that for each copy of the transmitted duplicated packet on the direct side-link between UE1 & UE2, a HARQ feedback response is sent in the inverse direction [From UE2 to UE1]); and 
performing a re-transmission of at least one of the first signalling message or the second signalling message on the carrier of the first RAT, to the second wireless device via sidelink (See Par. [245]-[247], [264] of Wirth for a reference to that in response to the HARQ response, a re-transmission of the duplicated packet is performed using the direct side-link between UE1 & UE2).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Wirth and Hong. The motivation of combination is improving the system’s efficiency, by providing a more reliable transmission of data packets without any increase in latency. (Wirth; Par. [35]).



However, Wirth discloses wherein the information comprises sidelink control information (SCI) informing that the duplication is performed by the entity of the first RAT (See Par. [98]-[99] of Wirth for a reference to the control information included in the RRC message, transmitted to the UE, includes side-link information, wherein side-link is used to transmit duplicated packet between UE1 & UE2).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Wirth and Hong. The motivation of combination is improving the system’s efficiency, by providing a more reliable transmission of data packets without any increase in latency. (Wirth; Par. [35]).

Regarding claim 5, the combination of Hong and Wirth, specifically Hong discloses wherein the second signalling message is included in a MAC protocol data unit (PDU) (See Par. [107] of Hong for a reference to the duplication-identifying information [RRC message] may be included in a medium access control (MAC) PDU), and wherein the information is included in a header of the MAC PDU (See Par. [107], [119] of Hong for a reference to the duplication-identifying information [RRC message] may be included in a MAC PDU sub-header).

See Par. [142]-[143] of Hong for a reference to the LCID field in the MAC PDU header may be used for logical channel information, which identifies the logical channels used for transmitting the duplicated message).

Regarding claim 7, the combination of Hong and Wirth, specifically Hong discloses wherein the first RAT comprises a new radio (NR), and the second RAT comprises a long-term evolution (LTE) (See Par. [83] of Hong for a reference to dual connectivity is configured for the UE based on NR-LTE, in which an NR base station is the master BS, and the LTE base station is the secondary BS).

Regarding claim 8, the combination of Hong and Wirth, specifically Hong discloses wherein the entity comprises a packet data convergence protocol (PDCP) entity (See Par. [87], [92] of Hong for a reference to the duplication of the RRC message is performed in the PDCP layer of the MAC entity of the UE).


mitted with information informing that the duplication is performed on the first RAT and the second RAT (See Par. [114]-[117] and Fig. 4 of Hong for a reference to the RRC message generated by the gNB comprises duplication-identifying information, which indicates whether the duplicate transmission function is in activated state or in the deactivated state for the first RAT and the second RAT).

Regarding claim 10, Hong does not explicitly disclose the method of claim 1, further comprising: receiving, from a second wireless device to which the first signalling message and the second signalling message are transmitted, a first response message for at least one of the first signalling message and the second signalling message on the carrier of the first RAT, and a second response message duplicated from the first response message on the carrier of the second RAT.
However, Wirth discloses receiving, from a second wireless device to which the first signalling message and the second signalling message are transmitted, a first response message for at least one of the first signalling message and the second signalling message on the carrier of the first RAT (See Par. [227], [268] of Wirth for a reference to that for each copy of the transmitted duplicated packet on the direct side-link between UE1 & UE2, a HARQ feedback response is sent in the inverse direction [From UE2 to UE1]), and a second response message duplicated from the first response message on the carrier of the second RAT (See Par. [45]-[46] of Wirth for a reference to the HARQ feedback (response) may be retransmitted on all available carriers, corresponding to LTE (second) RAT, of the second UE to the first UE).
Wirth; Par. [35]).

Regarding claim 11, Hong does not explicitly disclose wherein the first signalling message and the second signalling message comprise a PC5 request message, and wherein the first response message and the second response message comprise a PC5 response message.
However, Wirth discloses wherein the first signalling message and the second signalling message comprise a PC5 request message (See Par. [127], [264]-[266] of Wirth for a reference to UE1 communicates with UE2 using a direct communication link, referred to as a side-link or PC5 interface. Duplicated packets are transmitted between UE1 and UE2, using a direct side-link on different carriers corresponding to different RATs), and wherein the first response message and the second response message comprise a PC5 response message (See Par. [127], [227], [268] of Wirth for a reference to UE1 communicates with UE2 using a direct communication link, referred to as a side-link or PC5 interface. Each copy of the transmitted duplicated packet on the direct side-link between UE1 & UE2, a HARQ feedback response is sent in the inverse direction [From UE2 to UE1]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Wirth and Hong. The Wirth; Par. [35]).

Regarding claim 12, Hong does not explicitly disclose the method of claim 10, further comprising: after receiving the first response message and the second response message, performing a sidelink transmission to the second wireless device on the carrier of the first RAT.
However, Wirth discloses after receiving the first response message and the second response message, performing a sidelink transmission to the second wireless device on the carrier of the first RAT (See Par. [245]-[247], [264] of Wirth for a reference to that in response to the HARQ response, a re-transmission of the duplicated packet is performed using the direct side-link between UE1 & UE2).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Wirth and Hong. The motivation of combination is improving the system’s efficiency, by providing a more reliable transmission of data packets without any increase in latency. (Wirth; Par. [35]).



See Par. [69] and Fig. 1 of Hong for a reference to the UE [First Wireless device] is in communication with the gNB (NR BS)).

Regarding claim 14, Hong discloses a wireless device in a wireless communication system (See Abstract and Fig. 15 of Hong for a reference to User Equipment 1500) comprising: a transceiver (See Fig. 15; Transmitter 1520 & Receiver 1530) ;  and
at least one processor operatively coupled to the transceiver and the memory (See Fig. 15; Controller 1510), and configured to:
generate, by an entity of a first radio access technology (RAT), a first signalling message duplicated from a second signalling message (See Par. [87], [188] of Hong for a reference to the PDCP entity of the user equipment duplicates/copies an RRC message [PDCP PDU] received from the gNB [NR base station]. The PDCP PDU is the second signaling message),
wherein the second signalling message is transmitted with information informing that a duplication is performed by the entity of the first RAT (See Par. [114]-[117] and Fig. 4 of Hong for a reference to the RRC message generated by the gNB comprises duplication-identifying information, which indicates whether the duplicate transmission function is in activated state or in the deactivated state for the first RAT), and
See Par. [87], [92] of Hong for a reference to the duplication of the RRC message is performed in the PDCP layer of the MAC entity of the UE).
Hong does not explicitly disclose the wireless device comprises a memory; transmit the first signalling message on a carrier of the first RAT and the second signalling message on a carrier of a second RAT.
However, Wirth discloses the wireless device comprises a memory (See Fig. 31; 306 & 308); transmit the first signalling message on a carrier of the first RAT and the second signalling message on a carrier of a second RAT (See Par. [162], [264]-[266] and Fig. 30A-30B of Wirth for a reference to a high frequency band carrier operates according to a first RAT (5G/NR) and a low frequency band carrier operates according to a second RAT (LTE). Duplicated packets are transmitted between UE1 and UE2, using a direct side-link on different carriers corresponding to different RATs).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Wirth and Hong. The motivation of combination is improving the system’s efficiency, by providing a more reliable transmission of data packets without any increase in latency. (Wirth; Par. [35]).

Regarding claim 15, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including a processor for a wireless device in a wireless communication system (See Fig. 15; Controller 1510).

Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Yu et al (US. Pub. No. 2019/0254100 A1) discloses a communication method for secondary cell group (SCG) failure handling.
Yang et al. (US. Pub. No. 2018/0205808 A1) discloses techniques for handling packet data convergence protocol (PDCP) instance aggregation using communications systems operating according to new radio (NR) technologies.  
Teyeb et al. (US. Pub. No. 2019/0173634 A1) discloses measurement gap configuration in a multi-radio access network dual connectivity (MR-DC) configuration.

6.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/R.K.F/Examiner, Art Unit 2413            

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413